Citation Nr: 1613481	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-11 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for irritable bowel syndrome, to include on an extraschedular basis.

2.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from September 1981 to September 1985 and in the Air Force from February 1987 to August 2007.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Phoenix, Arizona.  The appellant appeals for higher initial ratings. 

The Veteran was afforded a videoconference hearing at the RO in February 2016 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  At that time it was suggested that he may have recently lost a position secondary to service connected disorders.  Other records are unclear as to whether he continued to work.  If appellant desires to raise the issue of a total rating secondary to service connected disorders, he should do so at the RO.

Following review of the record, the appeal of entitlement to an initial evaluation in excess of 30 percent for migraine headaches is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular evaluation for irritable bowel syndrome.

2.  Manifestations associated with the Veteran's service-connected irritable bowel syndrome are not so exceptional or unusual that referral for extraschedular consideration is warranted.



CONCLUSION OF LAW

An evaluation in excess of 30 percent for irritable bowel syndrome is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.3, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim of entitlement to a rating in excess of 30 percent for irritable bowel syndrome, to include on an extraschedular basis.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence to substantiate the claim and affording VA examinations.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159.  The claim is ready to be considered on the merits.  

Pertinent law and regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Veteran is currently assigned a 30 percent evaluation for irritable bowel syndrome pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319 which provides for a maximum 30 percent rating for severe symptomatology when there is diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.

It is noted that impairment of the rectum and anus sphincter control may be rated on use of pads.  A 60 percent rating is warranted where there extensive leakage and fairly frequent involuntary bowel movements.  A 30 percent rating is assigned for occasional involuntary bowel movements, necessitating wear of pads.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Factual Background and Legal Analysis

As noted previously, a 30 percent disability rating has been assigned for irritable colon syndrome, effective from separation from service.  This disability has a specific diagnostic code for application as is discussed herein.

On personal hearing in February 2016, the Veteran presented testimony to the effect that he experienced abdominal pain/distress and occasional diarrhea, as well as fecal discharge/leakage on a regular basis requiring him to wear Depends and pads.  He related that he had to keep spare underwear and trousers in the office to keep himself clean.  The Veteran stated that he had a private office which was less embarrassing when he had accidents, but had been moved to a group environment with a less understanding supervisor who was contentious in dealing with his bowel emergencies and the frequent restroom breaks he had to take.  The appellant testified that he soiled himself about three to four times a week to varying degrees, sometimes explosively, and that this was debilitating in his work environment.  

The Veteran was afforded a VA examination in September 2012 and related that he had chronic cramps and diarrhea essentially daily.  He related that he consistently had cramping and urgency after almost every meal.  The appellant indicated that he had daily cramping that preceded diarrhea which was often not totally alleviated by defecation.  He admitted to frequent episodes of bowel disturbance with abdominal distress, and exacerbations of the intestinal condition.  He stated that exacerbations of the condition were characterized by almost constant diarrhea, cramps, urgency several times a day, and sometimes explosive diarrhea of which he had had seven or more such attacks in the past 12 months.  It was noted he was on continuous Imodium to control his intestinal condition.  He indicated that his intestinal symptoms impacted his ability to work.

The Board has carefully reviewed voluminous VA outpatient records dating from 2007 through March 2016 which reflect that the appellant was treated for multiple complaints and disorders over the years.  The evidence demonstrates, however, that few gastrointestinal complaints were recorded except for a single clinical entry in February 2014.  At that time, it was reported that since using all of his regular pain medication seven days before (prescribed for a chronic pain disorder and various orthopedic conditions) his irritable bowel condition might have worsened slightly as he had noted more diarrhea than usual.  On examination, the abdomen was scaphoid without focal tenderness but with hyperactive bowel tones.  The Board observes that the extensive VA clinical data 2007 and 2016 are dominated by treatment for orthopedic disability and clinical entries related to strict monitoring of his narcotic intake.  Throughout those years, irritable bowel syndrome is not recorded on the appellant's problem list.

The Board points out, however, that despites his complaints, the Veteran has already been granted the maximum schedular rating of 30 percent for irritable bowel syndrome under 38 C.F.R. §4.114, Diagnostic Code 7319 which contemplates severe symptomatology manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  There is no higher schedular rating that can be assigned in this regard by regulation.  It is not shown that he has impairment of the anus or rectum, but considering that criteria reflects that use of pads as reported is essentially considered in the 30 percent rating assigned.  The same symptoms cannot be evaluated under different codes.  38 C.F.R. § 4.14.  Furthermore, there are no recorded findings that suggest there is a better diagnostic code for application.

Additionally, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) to consider whether a higher rating is warranted for irritable bowel syndrome on an extra-schedular basis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular criteria for the service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  If the schedular criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exhibits an exceptional disability picture which includes marked interference with employment and frequent periods of hospitalization.

The evidence in this case does not show such an exceptional disability picture that the schedular criteria for the service-connected irritable bowel syndrome are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria adequately contemplate the Veteran's reported disability level and symptomatology.  The Veteran's symptoms comport with no more than the assignment of the 30 percent evaluation which specifically encompasses severe symptomatology of diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  These are symptoms the appellant has reported and no more.  There is no indication of any untoward symptomatology to the extent that hospitalization has been necessary.  It is also not clear from the record that marked interference with employment has been shown.  While some impact has been described, as noted in the Introduction there is conflicting evidence as to whether the Veteran is working and if he desires to file a claim for a total rating, he should do so.  It is not raised by the evidence of record at the current time.

Based on the foregoing, the Board finds that the requirements for referral for an extraschedular evaluation for the Veteran's service-connected irritable bowel syndrome have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet.App. 111 (2008).


ORDER

Entitlement to a rating in excess of 30 percent for irritable bowel syndrome is denied; referral for extraschedular consideration is not warranted.


REMAND

The Veteran testified on personal hearing that his service-connected migraine headaches were very frequent, prostrating three to four times a week, and included nausea and vomiting.  He stated that his symptoms were so severe that they resulted in confusion and memory problems had had led to a decline in job performance affecting position as a VA administrative officer.  He related that he had been released from his job three weeks before because his attention to detail was lacking, he was unable to concentrate, and was late on assignments owing to headaches which had worsened over time.  As noted, there are records on file after the hearing to the effect that he might still be employed.  This matter is addressed in the Introduction section of this document.

Review of the record discloses that the Veteran's service-connected migraine headaches were last evaluated for VA compensation and pension purposes in September 2013.  Since he claims his symptoms have increased in severity since that time, a neurologic examination will be scheduled to ascertain the status of this condition. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet.App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).

The records currently on file seem to suggest treatment of other disorders, without significant mention of headaches.  To assure that all pertinent records are on file, a further attempt to obtain pertinent records will be made.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain all clinical records of treatment of the Veteran for headaches.  He should be contacted as indicated to identify and assist in obtaining the records as needed.  All attempts to obtain the records should be detailed in the claims folder.

2.  Whether or not records are obtained, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected headaches.  Access to Virtual VA/VBMS must be made available to the examiner prior to completing the evaluation.  Following physical examination and review of the evidence, especially the extensive VA outpatient clinical data from 2007 through 2016, the examiner should provide an opinion as to the frequency and severity of headaches, and the impact, if any, on his functional and employment ability.  The clinical findings should be reported in detail.  

3.  The Veteran must be given adequate notice of the examinations, to include advising him of the consequences of failure to report. 38 C.F.R. § 3.655 (2015).

4.  After taking any further development deemed appropriate, readjudicate the issue on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and afford him an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


